Citation Nr: 0629651	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  95-27 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for skin rash.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel




INTRODUCTION

The veteran served on active duty from November 1958 to May 
1959, from October 1961 to August 1962, and from December 
1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Atlanta, Georgia.  The Board remanded 
this issue for additional development in November 2005; the 
requested development is complete and this matter is again 
before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran's April 1991 report of medical examination 
reveals his skin was clinically evaluated as normal and his 
Southwest Asia demobilization medical evaluation indicates he 
had no diseases or injuries while in the Southwest Asia 
region and that he did not have any rash, skin infection or 
sores.

2.  Competent, probative medical evidence does not reveal a 
current, chronic skin disability as the result of or 
medically attributed to any in-service injuries or diseases.  

3.  Competent, probative medical evidence does not reveal the 
veteran objectively exhibited signs or symptoms of 
unexplained rashes that are manifestations of an undiagnosed 
illness.


CONCLUSION OF LAW

Skin rashes were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.317 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection Claim

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to that effect; lay assertions of medical 
status, such as the veteran's statements in support of claim, 
do not constitute competent medical evidence of the diagnosis 
or etiology of the claimed disabilities.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran's active duty service included a period of 
service in the Persian Gulf in support of Operation Desert 
Shield/Storm.  He asserts that rashes are the result of an 
undiagnosed illness stemming from his service in the Persian 
Gulf.  While the veteran has had different periods of active 
duty service and additional service in the Army National 
Guard, the analysis contained herein is tailored to his final 
period of active duty based on the veteran's arguments and 
the lack of complaints for or the treatment of the claimed 
disabilities in the additional service records.

For veterans who served in the Southwest Asia theater of 
operations during the Persian Gulf War, service connection 
may also be established for chronic disability that cannot be 
attributed to a known clinical diagnosis (undiagnosed 
illness) or for a medically unexplained multisymptom illness 
(e.g., chronic fatigue syndrome, fibromyalgia, or irritable 
bowel syndrome).  See 38 U.S.C.A. § 1117 (West 2002); 38 
C.F.R. § 3.317 (2006).  Objective indications of chronic 
disability resulting from undiagnosed illness must be 
manifest to a degree of 10 percent either during active 
military service in Southwest Asia or no later than December 
31, 2006.  38 C.F.R. § 3.317(a) (2006).  Signs or symptoms 
that may be manifestations of undiagnosed illness include, 
but are not limited to, signs or symptoms involving skin such 
as unexplained rashes or other dermatological signs or 
symptoms.  38 U.S.C.A. § 1117(g) (West 2002); 38 C.F.R. 
§ 3.317(b) (2006).

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the appellant's most recent departure from active 
duty in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of  the 
appellant's own willful misconduct or the abuse of alcohol or 
drugs.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2006).

Records from the veteran's period of Gulf War service 
revealed no relevant abnormalities.  The veteran's April 1991 
report of medical examination reveals his skin was clinically 
evaluated as normal, and his Southwest Asia demobilization 
medical evaluation indicates he had no diseases or injuries 
while in the Southwest Asia region and that he did not have 
any rash, skin infection or sores.  

His October 1993 Persian Gulf Registry contains a diagnosis 
of tinea corporis while the January 1998 VA general medical 
examination notes the veteran had scars on his upper arms 
from a rash.  The February 1998 VA respiratory examination 
report indicates the veteran had a rash on the left inner 
side of his chest and on his right thigh.  The January 2006 
VA skin examination report contains diagnoses of multiple 
seborrheic keratoses, scattered giant comedones, mild 
eczematous patches of the chest, post-inflammatory hypo-
pigmentation, and probable hyper-pigmentation residuals of 
tinea infections or eczema now resolved.

With regard to the claim that the veteran has a skin 
condition due to an undiagnosed illness, the Board finds that 
the claim must be denied.  The application of 38 U.S.C.A. § 
1117 and 38 C.F.R. § 3.317 has an explicit condition that the 
claim be for a "chronic disability resulting from an 
undiagnosed illness."  Here, competent medical evidence 
clearly contains diagnoses of specific skin disorders and the 
January 2006 VA skin examination report indicates the veteran 
did not have a skin rash, resulting scars, or other residuals 
that were a sign or symptom of an undiagnosed illness.  Since 
the evidence does not show that the veteran has objectively 
exhibited skin symptoms that are manifestations of an 
undiagnosed illness, the provisions of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317 are not applicable.  Accordingly, service 
connection under this theory of entitlement is denied.  
Moreover, there is no competent medical evidence attributing 
a skin disability first shown after service, to the veteran's 
period of service.  Therefore, service connection on a direct 
basis is not warranted.  

In short, the weight of the evidence is against the veteran's 
claim of entitlement to service connection for skin rashes 
and the appeal is therefore denied.  See Ortiz v. Principi, 
274 F. 3d 1361, 1365 (Fed. Cir. 2001) (The benefit-of-doubt 
rule does not apply when the preponderance of the evidence is 
against the claim).  

Duty to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2006).  

In December 1995, the veteran was informed by letter of the 
evidence necessary to establish a service connection claim 
based on service in the Persian Gulf.  See also March 2006 
letter.  The veteran was informed by letter in May 2003 of 
the principles of service connection, the evidence he was 
expected to provide, and the evidence VA would seek.  He was 
similarly notified by letters issued in January 2004 and 
again in November 2005.  The letters also requested he submit 
any evidence in his possession.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  See December 2005 correspondence (veteran 
indicating he had no additional evidence).  Under these 
circumstances, the Board is satisfied that any issue as to 
the timing or completeness of the notice was harmless and 
nonprejudicial to the veteran.  

As the weight of the evidence is against the veteran's 
service connection claim, any questions as to any appropriate 
effective dates or potential disability ratings are rendered 
moot.  Under these circumstances, the Board is satisfied that 
any issue as to the completeness as to these elements of the 
notice was harmless, that VA's notice requirements are met, 
and this decision is nonprejudicial.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993). 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  While there is competent medical evidence of current 
skin conditions, there is a lack of credible evidence of in-
service complaints or treatment for the claimed condition in 
addition to a lack of credible evidence that there is an 
association between any current skin condition and the 
veteran's military service.  As such, a VA medical 
examination has not been obtained as to the etiology of the 
current conditions.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  An opinion in conjunction with his 
undiagnosed illness argument was provided and the resulting 
report is of record.  Service medical records, identified 
private medical evidence, and VA medical records have been 
associated with the claims file.  As the veteran has not 
identified or authorized VA to obtain any additional evidence 
pertinent to this claim, no further assistance to the veteran 
regarding development of evidence is required.


ORDER

Service connection for skin rash is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


